267 S.E.2d 708 (1980)
William S. WOJSKO and Marcia Wojsko
v.
STATE of North Carolina; Rufus Edmisten, Attorney General; Perry Powell, Director, North Carolina Justice Academy.
No. 804SC129.
Court of Appeals of North Carolina.
July 15, 1980.
*710 Bruce H. Robinson, Jr., Wallace, for plaintiff-appellant.
Atty. Gen. Rufus L. Edmisten by Sr. Deputy Atty. Gen. Andrew A. Vanore, Jr., and Asst. Atty. Gen. Kaye R. Webb, Raleigh, for defendants-appellees.
HEDRICK, Judge.
Plaintiff contends that the court erred in granting the defendants' motion for summary judgment for that the materials considered by the trial judge demonstrate that genuine issues of material fact exist with respect to each cause of action asserted. Assuming arguendo that the record before us does disclose issues of material fact with respect to the three claims asserted, summary judgment for defendants, nevertheless, was appropriate since the evidence in support of and in opposition to the motion affirmatively establishes that plaintiff's alleged claims are barred by the doctrine of sovereign immunity.
Plaintiff's first cause of action alleges a claim for damages for the defendants' supposed breach of the terms of plaintiff's contract of employment with the State of North Carolina. Plaintiff denominates and consistently refers to this first cause of action as a claim for breach of contract. In similar fashion, plaintiff's third cause of action asserts a claim for damages for defendants' alleged breach of plaintiff's contract in wrongfully causing plaintiff to terminate his employment.
As recently settled by our Supreme Court, plaintiff's alleged claim for breach of contract accrued on the date he was discharged, which was 1 August 1975. See MacDonald v. University of North Carolina, 299 N.C. 457, 263 S.E.2d 578 (1980). On 1 August 1975, the doctrine of sovereign immunity was alive and well in this State and operated to preclude suits against the State, its agencies and its officers for alleged breaches of contracts entered into with the State. Such a suit simply would not lie. Some four years ago, however, the doctrine was abrogated in its entirety by our Supreme Court which held as follows in Smith v. State, 289 N.C. 303, 320, 222 S.E.2d 412, 423-24 (1976):
[W]henever the State of North Carolina, through its authorized officers and agencies, enters into a valid contract, the State implicitly consents to be sued for damages on the contract in the event it breaches the contract. Thus, in this case, and in causes of action on contract arising after the filing date of this opinion, 2 March 1976, the doctrine of sovereign immunity will not be a defense to the State.
[Emphasis added.] The abrogation of the doctrine was clearly declared to be prospective only, and the subsequent decision in MacDonald v. University of North Carolina, supra, resolved any lingering doubts to the contrary. As the MacDonald Court observed, 299 N.C. at 463, 263 S.E.2d at 582: "[W]e reaffirm the conclusion of Smith in favor of a wholly prospective application of the abrogation of the doctrine of sovereign immunity." Thus, in the present case plaintiff's first and third claims arising out of the alleged breach of his employment contract with the State are barred by the doctrine of sovereign immunity.
*711 By his second cause of action, plaintiff asserts a claim for damages for alleged false representations made by defendants to fraudulently induce plaintiff to leave his home and his job in Florida. This second claim clearly sounds in tort. Suits against the State, its agencies and its officers for alleged tortious acts can be maintained only to the extent authorized by the Tort Claims Act, G.S. § 143-291 et seq., and that Act authorizes recovery only for negligent torts. Intentional torts committed by agents and officers of the State are not compensable under the Tort Claims Act. See, e. g., Givens v. Sellars, 273 N.C. 44, 159 S.E.2d 530 (1968); Braswell v. North Carolina A & T State University, 5 N.C.App. 1, 168 S.E.2d 24 (1969).
Plaintiff in the present case seeks to recover damages for the intentional torts of false representation and fraudulent inducement. It has been observed by our Supreme Court that "[i]n no forum is the [State] liable for fraudulent misrepresentations." Davis v. North Carolina State Highway Commission, 271 N.C. 405, 408, 156 S.E.2d 685, 688 (1967). In Davis plaintiffs alleged that the Highway Commission by false representations fraudulently and unnecessarily induced them to vacate their home two years before it was required for highway purposes. Noting that neither intentional misrepresentation nor fraud is negligence, the Court held that the plaintiffs' allegations were insufficient to state a cause of action against the Highway Commission. We find the decision in Davis plainly apposite to and dispositive of the question posed by the present plaintiff's second claim for relief. Consequently, that claim, too, is barred by the sovereign immunity of the State, its agencies and its officers.
We hold that the trial court correctly granted the defendants' motion for summary judgment and the judgment entered thereon is
Affirmed.
ROBERT M. MARTIN and HARRY C. MARTIN, JJ., concur.